Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 1 of 41




           EXHIBIT 3
      Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 2 of 41


                                                                                                           Execution Copy
                                                                                                Reference No. CBOS-456




                                                   ISDA
                                     International Swaps and Derivatives Association, Inc.


                       2002 MASTER AGREEMENT
                                                 dated as of November 2, 2005

                                                          between


          CITIBANK, N.A.                               and                SOUTHWEST CORPORATE FEDERAL
                                                                                 CREDIT UNION
             ("Party A")                                                                     ("Party B")


have entered and/or anticipate entering into one or more transactions (each a "Transaction) that are or will be
governed by this 2002 Master Agreement, which includes the schedule (the "Schedule), and the documents and
other confirming evidence (each a "Confirmation) exchanged between the parties or otherwise effective for the
purpose of confirming or evidencing those Transactions. This 2002 Master Agreement and the Schedule are together
referred to as this "Master Agreement.

Accordingly, the parties agree as follows:-

         Interpretation


(a)      Definitions. The terms defined in Section 14 and elsewhere in this Master Agreement will have the meanings
therein specified for the purpose of this Master Agreement.

(b) Inconsistency. In the event of any inconsistency between the provisions of the Schedule and the other provisions
of this Master Agreement, the Schedule will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement, such Confirmation will prevail for the purpose of the relevant Transaction.

(c) Single Agreement. All Transactions are entered into in reliance on the fact that this Master Agreement and all
Confirmations form a single agreement between the parties (collectively referred to as this "Agreement), and the parties
would not otherwise enter into any Transactions.

2.       Obligations

(a)      General Conditions.

         (i)       Each party will make each payment or delivery specified in each Confirmation to be made by it,
         subject to the other provisions of this Agreement.

         (ii) Payments under this Agreement will be made on the due date for value on that date in the place of the
         account specified in the relevant Confirmation or otherwise pursuant to this Agreement, in freely transferable
         funds and in the manner customary for payments in the required currency. Where settlement is by delivery
         (that is, other than by payment), such delivery will be made for receipt on the due date in the manner
         customary for the relevant obligation unless otherwise specified in the relevant Confirmation or elsewhere in this
         Agreement.




                                                                                              J /I 3/t)tD


                ,,..
      Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 3 of 41




         (iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the condition precedent that no Event of
         Default or Potential Event of Default with respect to the other party has occurred and is continuing, (2) the condition
         precedent that no Early Termination Date in respect of the relevant Transaction has occurred or been
         effectively designated and (3) each other condition specified in this Agreement to be a condition precedent
         for the purpose of this Section 2(a)(iii).

(b) Change of Account. Either party may change its account for receiving a payment or delivery by giving notice to
the other party at least five Local Business Days prior to the Scheduled Settlement Date for the payment or delivery to
which such change applies unless such other party gives timely notice of a reasonable objection to such change.

(c)      Netting of Payments. If on any date amounts would otherwise be payable:

         ( i)     in the same currency; and

         (ii)     in respect of the same Transaction,

by each party to the other, then, on such date, each party's obligation to make payment of any such amount will be
automatically satisfied and discharged and, if the aggregate amount that would otherwise have been payable by one
party exceeds the aggregate amount that would otherwise have been payable by the other party, replaced by an
obligation upon the party by which the larger aggregate amount would have been payable to pay to the other party the excess of
the larger aggregate amO\lllt over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions thalf net amount and payment obligation will be
determined in respect of all amounts payable on the same date in the same currency in respect of those Transactions,
regardless of whether such amounts are payable in respect of the same Transaction. The election may be made in the
Schedule or any Confirmation by specifying that "Multiple Transaction Payment Netting" applies to the Transactioos identified
as being subject to the election (in which case clause (ii) above will not apply to such Transactions). If Multiple
Transaction Payment Netting is applicable to Transactions, it will apply to those Transactions with effect from the
starting date specified in the Schedule or such Confirmation, or, if a starting date is not specified in the Schedule
or such Confirmation, the starting date otherwise agreed by the parties in writing. This election may be made
separately for different groups of Transactions and will apply separately to each pairing of Offices through which the
parties make and receive payments or deliveries.

(d)      Deduction or                for Tax.

         (i) Gross-Up. All payments wider this Agreement will be made without any deduction or withholding for or on
         account of any Tax unless such deduction or withholding is required by any applicable law, as modified by
         the practice of any relevant governmental revenue authority, then in effect. If a party is so required to deduct
         or withhold. then that party (X) will: -

                  ( 1)     promptly notify the other party (Y) of such requirement;

                  (2) pay to the relevant authorities the full amount required to be deducted or withheld (
                 including the full amount required to be deducted or withheld from any additional amount paid by X to
                 Y under this Section 2(d)) promptly upon the earlier of determining that such deduction or
                 withholding is required or receiving notice that such amount has been assessed against Y;

                  (3)     promptly forward to Yan official receipt (or a certified copy), or other documentation
                  reasonably acceptable to Y, evidencing such payment to such authorities; and




                                                            2                                            ISDA®2002
      Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 4 of 41




                   (4) if such Tax is an lndemnifiable Tax, pay to Y, in addition to the payment to which Y 1s
                   otherwise entitled under this Agreement, such additional amount as is necessary to ensure that the
                   net amount actually received by Y (free and clear of Indemnifiable Taxes, whether assessed against X
                   or Y) will equal the full amount Y would have received had no such deduction or withholding been
                   required. However, X will not be required to pay any additional amount to Y to the extent that it would not be
                   required to be paid but for:

                                (A)      the failure by Y to comply with or perform any agreement contained in
                                Section 4(a)(i), 4(a)(iii) or 4(d); or

                                (B) the failure of a representation made by Y pursuant to Section 3(t) to be accurate and
                                true unless such failure would not have occurred but for (I) any action taken by a
                                taxing authority, or brought in a court of competent jurisdiction, after a Transaction is
                                entered into (regardless of whether such action is taken or brought with respect to a party to
                                this Agreement) or (II) a Change in Tax Law.


         (ii)      Liability.   If·-

                    (1) X is required by any applicable law, as modified by the practice of any relevant
                    governmental revenue authority, to make any deduction or withholding in respect of which X would not be
                    required to pay an additiooal amount to Y under Section 2( d)(i)( 4);

                    (2)         X docs not so deduct or withhold; and
                                                                                 •
                    (3)         a liability resulting from such Tax is assessed dS-cctiy against X,

         then, except to the extent Y has satisfied or then satisfies the liability resulting from such Tax, Y will
         promptly pay to X the amount of such liability (including any related liability for interest, but including any
         related liability for penalties only if Y has failed to comply with or perform any agreement contained in
         Section 4(a)(i), 4(a)(iii) or 4(d)).

3.       Representations

Each party makes the representations contained in Sections 3(a), 3{b), 3(c), 3(d), 3(e) and 3(t) and, if specified in the
Schedule as applying, 3(g) to the other party (which representations will be deemed to be repeated by each party on
each date on which a Transaction is entered into and, in the case of the representations in Section 3(f), at all times
until the termination of this Agreement). If any "Additional Representation" is specified in the Schedule or any
Confirmation as applying, the party or parties specified for such Additional Representation will make and, if
applicable, be deemed to repeat such Additional Representation at the time or times specified for such Additional
Representation.

(a)      Basic R epracntations..

         (i)      Statm. It is duly organised and validly existing under the laws of the jurisdiction of its organisation or
         incorporalim and, if relevant under such laws, in good standing;

         (ii) Powers. It has the power to execute this Agreement and any other documentation relating to this
         Agreement to which it is a party, to deliver this Agreement and any other documentation relating to this
         Agreement that it is required by this Agreement to deliver and to perform its obligations under this
         Agreement and any obligations it has under any Credit Support Document to which it is a party and bas
         taken all necessary action to authorise such execution, delivery and performance;




                                                                 3                                            ISDA® 2002
      Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 5 of 41




         (iii) No Violation or Conjlic:t. Such execution, delivery and performance do not violate or conflict with any Law
         applicable to it, any provision of its constitutional documents, any order or judgment of any court or other
         agency of government applicable to it or any of its assets or any contractual restriction binding on or affecting it
         or any of its assets;
         (iv) Consents. All governmental and other consents that are required to have been obtained by it with respect to
         this Agreement or any Credit Support Document to which it is a party have been obtained and are in full force
         and effect and all conditions of any such consents have been complied with; and
         (v) Obligations Binding. Its obligations under this Agreement and any Credit Support Document to which it is
         a party constitute its legal, valid and binding obligations, enforceable in accordance with their respective tenns (
         subject to applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws affecting creditors'
         rights generally and subject, as to enforceability, to equitable principles of general application (regardless of
         whether enforcement is sought in a proceeding in equity or at law)).
         Absence of Certain Events. No Event of Default or Potential Event of Default or, to its kn9wledge,



(b)
Termination Event with respect to it has occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement or any Credit Support Document to which it
is a party.
(c) Absence of LiJigation. There is not pending or, to its knowledge, threatened against it, any of its Credit Support
Providers or any of its applicable Specified Entities any action, suit or proceeding at law or in equity or before any court,
tribunal, governmental body, agency or official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Docml\.cnt to which it is a party or its ability to perform
its obligations under this Agreement or such Credit Support Document. •
(d) Accuracy a/Specified Information. All applicable information th.at is furnished in writing by or on behalf of it to the
other party and is identified for the purpose of this Section 3( d) in the Schedule is, as of the date of the information, true,
accurate and complete in every material respect.
(e)         Payer Tax Representation. Each representation specified in the Schedule as being made by it for the purpose
of this Section 3(c) is accurate and true.
(j)         Payee Tax RepresentatioltS. Each representation specified in the Schedule as being made by it for the plllpose
of this Section 3(f) is accurate and true.
(g)         No Agency. It is entering into this Agreement, including each Transaction, as principal and not as agent of any
person or entity.
4.        Agreements
Each party agrees with the other that, so long as either party has or may have any obligation under this Agreement or
under any Credit Support Document to which it is a party:·
(a)       Furnish Specified Information. It will deliver to the other party or, in certain cases under clause (iii) below, to
such government or taxing authority as the other party reasonably directs:·
         (i)     any forms, documents or certificates relating to taxation specified in the Schedule or any Confirmation;
         (ii)     any other documents specified in the Schedule or any Confirmation; and




                                                            4                                             ISDA®2002
     Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 6 of 41




         (iii) upon reasonable demand by such other party, any form or document that may be required or
         reasonably requested in writing in order to allow such other party or its Credit Support Provider to make a
         payment under this Agreement or any applicable Credit Support Document without any deduction or
         withholding for or on aCCO\Dlt of any Tax or with such deduction or withholding at a reduced rate (so long as the
         completion, execution or submission of such form or document would not materially prejudice the legal or
         commercial position of the party in receipt of such demand), with any such form or document to be
         accurate and completed in a manner reasonably satisfactory to such other party and to be executed and to be
         delivered with any reasonably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if none is specified, as soon as reasonably practicable.

(b) Maintain Authorisations. It will use all reasonable efforts to maintain in full force and effect all consents of any
governmental or other authority that are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to obtain any that may become necessary
in the future.

(c) Comply With Laws. It will comply in all material respects with all applicable laws and orders to which it may be
subject if failure so to comply would materially impair its ability to perform its obligations under this Agreement or
any Credit Support Document to which it is a party.

(d)       T11JCAgreement. It will give notice of any failure of a representation made by it under Section 3(t) to be
acCW'llte and true promptly upon learning of such faililre.

(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax levied or imposed upon it or in respect
of its execution or performance of this Agreement by a jurisdiction            Pi which it is incorporated, organised. managed
and controlled or considered to have its seat, or where an Office through which it is acting for the purpose of this
Agreement is located (Stamp Tax Jurisdiction), and will indemnify the other party against any Stamp Tax levied or
imposed upon the other party or in           of the other party's execution or performance of this Agreement by any such Stamp
Tax Jurisdiction which. is not also a Stamp Tax Jurisdiction with respect to the other party.

S.       Events of Default and Terminadon Events

(a) Events of Default. The occurrence at any time with respect to a party or, if applicable, any Credit Support Provider
of such party or any Specified Entity of such party of any of the following events constitutes (subject to Sections 5(
c) and 6(e)(iv)) an event of default (an "Event of Default) with respect to such party:

        (i) Failure to Pay or DelilJer. Failure by the party to make, when due, any payment under this Agreement
        or delivery under Section 2(a)(i) or 9(h)(i)(2) or (4) required to be made by it if such failure is not remedied
        on or before the first Local Business Day in the case of any such payment or the first Local Delivery Day in
        the case of any such delivery after, in each case, notice of such failure is given to the party;

         (ii)     Brach IJf Agreement; Repudiation of Agreement.

                   (1) Failure by the party to comply with or perform any agreement or obligation (other than an obligation
                   to make any payment under this Agreement or delivery Wlder Sectioo 2(a)(i) or 9(h)(i)(2) or (4) or to give
                   notice of a Termination Event or any agreement or obligation under Section 4(a)(i), 4(a)(iii) or 4(d)) to be
                   complied with or performed by the party in accordance with this Agreement if such failure is not
                   remedied within 30 days after notice of such failure is given to the party; or

                   (2)      the party disaffirms, disclaims, repudiates or rejects, in whole or in part, or challenges the
                   validity of, this Master Agreement, any Confirmation executed and delivered by that party or any




                                                                5                                              ISDA®2002
Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 7 of 41




             Transaction evidenced by such a Confinnation (or such action is taken by any person or entity
             appointed or empowered to operate it or act on its behalf);

    (iii)    Credit Support Default.

             (1) Failure by the party or any Credit Support Provider of such party to comply with or perform
            any agreement or obligation to be complied with or performed by it in accordance with any Credit Suppon
            Document if such failure is continuing after any applicable grace period has elapsed;

             (2) the expiration or termination of such Credit Support Document or the failing or ceasing of such
             Credit Support Document, or any security interest granted by such party or such Credit Support
             Provider to the other party pursuant to any such Credit Support Document, to be in full force and
             effect for the purpose of this Agreement (in each case other than in accordance with its temlS) prior
             to the satisfaction of all obligations of such party under each Transaction to which such Credit Support
             Document relates without the written consent of the other party; or

             (3) the party or such Credit Support Provider disaftirms, disclaims, repudiates or rejects, in whole
             or in part, or challenges the validity of, such Credit Support Document (or such action is taken by
             any person or entity appointed or empowered to operate it or act on its behalf);

    (iv) Misrepresentation. A representation (other than a representation under Section 3(e) or 3(t)) made or
    repeated or deemed to have been made or repeated by the party or any Credit Support Provider of such party
    in this Agreement or any Credit Support Document proves to have been incorrect or misleading in any material
    respect when made or repeated or deemed to have been made or rcptcd;
                                                                    •
    (v)     Default Under Specified Transaction. The party, any Credit Support Provider of such party or any
    applicable Specified Entity of such party:

             (I) defaults (other than by failing to make a delivery) under a Specified Transaction or any credit
             support arrangement relating to a Specified Transaction and, after giving effect to any
             applicable notice requirement or grace period, such default results in a liquidation of, an
             acceleration of obligations under, or an early termination of, that Specified Transaction;

             (2) defaults, after giving effect to any applicable notice requirement or grace period, in making any payment
             due on the last payment or exchange date of, or any payment on early termination ot; a Specified Transaction
             (or, if there is no applicable notice requirement or grace period, such default continues for at least one
             Local Business Day);

            (3) defaults in making any delivery due under (including any delivery due on the last delivery or
            exchange date of) a Specified Transaction or any credit support arrangement relating to a
            Specified Transaction and, after giving effect to any applicable notice requirement or grace period,
            such default results in a liquidation of, an acceleration of obligations under, or an early termination
            of, all transactions outstanding under the documentation applicable to that Specified Transaction; or

            (4) disaffinns, disclaims, repudiates or rejects, in whole or in part, or challenges the validity of, a
            Specified Transaction or any credit support arrangement relating to a Specified Transaction that is,
            in either case, continned or evidenced by a document or other confinning evidence executed and delivered by
            that party, Credit Support Provider or Specified Entity (or such action is taken by any person or entity
            appointed or empowered to operate it or act on its behalf);




                                                      6                                             ISDA® 2002
Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 8 of 41




    (vi)    Cross-Default. lf"Cross-Default" is specified in the Schedule as applying to the party, the
    occurrence or existence of:

             (I) a default, event of default or other similar condition or event (however described) in respect of
            such pany, any Credit Support Provider of such party or any applicable Specified Entity of such party
            under one or more agreements or instruments relating to Specified Indebtedness of any of them (
            individually or collectively) where the aggregate principal amount of such agreements or instruments,
            either alone or together with the amount, if any, referred to in clause (2) below, is not less than the
            applicable Threshold Amount (as specified in the Schedule) which has resulted in such Specified
            Indebtedness becoming, or becoming capable at such time of being declared, due and payable under
            such agreements or instruments before it would otherwise have been due and payable; or

            (2) a default by such party, such Credit Support Provider or such Specified Entity (individually or
            collectively) in making one or more payments under such agreements or instruments on the due date
            for payment (after giving effect to any applicable notice requirement or grace period) in an aggregate
            amount, either alone or together with the amount, if any, referred to in clause ( 1) above, of not less than the
            applicable Threshold Amount;

    (vii)   Bankruptcy. The party, any Credit Support Provider of such party or any applicable Specified
    Entity of such party:

            (I) is dissolved (other than pursuant to a consolidation, amalgamation or merger); (2) becomes
           insolvent or is unable to pay its debts or fails or admits in writing its inability generally to pay its
           debts as they become due; (3) makes a general assigru;nent, arrangement or composition with or for the
           benefit of its creditors; (4)(A) institutes or has instif!tted against it, by a regulator, supervisor or any
           similar official with primary insolvency, rehabilitative or regulatory jurisdiction over it in the
           jurisdiction of its incorporation or organisation or the jurisdiction of its head or home office, a
           proceeding seeking a judgment of insolvency or bankruptcy or any other relief under any
           bankruptcy or insolvency law or other similar taw affecting creditors' rights, or a petition is
           presented for its winding-up or liquidation by it or such regulator, supervisor or similar official, or (
           B) has instituted against it a proceeding seeking a judgment of insolvency or bankruptcy or any
            other relief under any bankruptcy or insolvency law or other similar law affecting creditors' rights, or a
            petition is presented for its winding-up or liquidation, and such proceeding or petition is
            instituted or presented by a person or entity not described in clause (A) above and either (I) results in
           a judgment of insolvency or bankruptcy or the entry of an order for relief or the making of an order
           for its winding-up or liquidation or (II) is not dismissed, discharged, stayed or restrained in each case
           within 15 days of the institution or presentalioo thereof; (5) has a resolution passed for its winding-up,
           official management or liquidation (other than pursuant to a consolidation, amalgamation or merger); (
           6) seeks or becomes subject to the appoinuncnt of an administrator, provisional liquidator,
           conservator, receiver, trustee, custodian or other similar official for it or for all or substantially all its
           assets; (7) has a secured party take possession of all or substantially all its assets or has a distress,
           execution, attachment, sequestration or other legal process levied, enforced or sued on or against all or
           substantially all its assets and such secured party maintains possession, or any such process is not
           dismissed, discharged, stayed or restrained, in each case within 15 days thereafter; (8) causes or is
           subject to any event with respect to it which, under the applicable laws of any jurisdiction, has an
           analogous effect to any of the events specified in clauses (I) to (7) above (inclusive); or (9) takes
           any action in furtherance of, or indicating its consent to, approval of, or acquiescence in, any of the
           foregoing acts; or




                                                      7                                              ISDA®2002
 Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 9 of 41




         (viii) Merger Without Assumption. The party or any Credit Support Provider of such party consolidates or
         amalgamates with, or merges with or into, or transfers all or substantially all its assets to, or reorganises,
         reincorporates or reconstitutes into or as, another entity and, at the time of such consolidation,
         amalgamation, merger, transfer, reorganisation, reincorporation or reconstitution:

                   (I) the resulting, surviving or transferee entity fails to assume all the obligations of such party or such
                   Credit Support Provider under this Agreement or any Credit Support Document to which it or its
                   predecessor was a party; or

                   (2) the benefits of any Credit Support Document fail to extend (without the consent of the other
                   party) to the performance by such resulting, surviving or transferee entity of its obligations under
                   this Agreement.
                                                                                                          I

(b) Terminlllion Events. The occurrence at any time with respect to a party or, if applicable, any Credit Support
Provider of such pany or any Specified Entity of such party of any event specified below constitutes (subject to Section 5(c)) an
Illegality if the event is specified in clause (i) below, a Force Majeure Event if the event is specified in clause (ii)
below, a Tax Event if the event is specified in clause (iii) below, a Tax Event Upon Merger ifthe event is specified in clause (iv)
below, and, if specified to be applicable, a Credit Event Upon Merger if the event is specified pursuant to clause (v) below or
an Additional Termination Event ifthe event is specified pursuant to clause (vi) below:

        (i) Wegality. After giving effect to any applicable provision, disruption Callback or remedy specified in, or
        pumiant to, the relevant Confirmation or elsewhere in this Agreement, due to an event or circumstance (other than any
        action taken by a party or, if applicable, any Credit Support Provider of such party) occurring after a
        Transaction is entered into, it becomes unlawful under any 1pplicable law (including without limitation the
        laws of any country in which payment, delivery or complianee is required by either party or any Credit Support
        Provider, as the case may be), on any day, or it would be unlawful if the relevant payment, delivery or compliance
        were required on that day (in each case, other than as a result of a breach by the party of Section 4{b)):

                  (I) for the Office through which such party (which will be the Affected Party) makes and receives
                  payments or deliveries with respect to such Transaction to perform any absolute or contingent
                  obligation to make a payment or delivery in respect of such Transaction, to receive a payment or
                  delivery in respect of such Transaction or to comply with any other material provision of this
                  Agreement relating to such Transaction; or

                  (2) for such party or any Credit Support Provider of such party (which will be the Affected Party)
                  to perform any absolute or contingent obligation to make a payment or delivery which such party or
                  Credit Support Provider has under any Credit Support Document relating to such Transaction, to
                  receive a payment or delivery under such Credit Support Document or to comply with any other
                  material provision of such Credit Support Document;

        (ii) Force Mo.je11re Event. After giving effect to any applicable provision, disruption fallback or remedy
        specified in, or pursuant to, the relevant Confirmation or elsewhere in this Agreement, by reason of force
        majcurc or act of state occurring aft.er a Transaction is entered into, on any day:

                   (') the Office through which such party (which will be the Affected Party) makes and receives payments or
                  deliveries with respect to such Transaction is prevented from perfonning any absolute or contingent
                  obligation to make a payment or delivery in respect of such Transaction, from receiving a
                  payment or delivery in respect of such Transaction or from complying with any other material
                  provision of this Agreement relating to such Transaction (or would be so prevented if such payment, delivery
                  or compliance were required on that day), or it becomes impossible or




                                                             8                                                ISDA® 2002
Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 10 of 41




              impracticable for such Office so to perform, receive or comply (or it would be impossible or
              impracticable for such Office so to perform, receive or comply if such payment, delivery or
              compliance were required on that day); or

              (2) such party or any Credit Support Provider of such party (which will be the Affected Party) is
              prevented from performing any absolute or contingent obligation to make a payment or delivery
              which such parry or Credit Support Provider has under any Credit Support Document relating to
              such Transaction, from receiving a payment or delivery under such Credit Support Document or
              from complying with any other material provision of such Credit Support Document (or would be so
              prevented if such payment, delivery or compliance were required on that day), or it becomes
              impossible or impracticable for such parry or Credit Support Provider so to perform, receive or
              comply (or it would be impossible or impracticable for such party or Credit Suppon Provider so to
              perform, receive or comply if such payment, delivery or canpliance were required on that day),

    so long as the force majeure or act of state is beyond the control of such Office, such party or such Credit
    Support Provider, as appropriate, and such Office, party or Credit Support Provider could not, after using all reasonable
    efforts (which will not require such party or Credit Support Provider to incur a loss, other than immaterial,
    incidental expenses), overcome such prevention, impossibility or impracticability;

    (iii) Tax E11en1. Due to ( 1) any action taken by a taxing authority, or brought in a court of competent
    jurisdiction, after a Transaction is entered into (regardless of whether such action is taken or brought with
    respect to a party to this Agreement) or (2) a Change in Tax Law, the party (which will be the Affected
    Pany) will, or there is a substantial likelihood that it will, oo the next succeeding Scheduled Settlement Date (A) be
    required to pay to the other party an additional amount in respect of an Indemnifiable Tax under Section 2(
    d)(i)(4) (except in respect of interest under Section 9(h)) or.(B) receive a payment from which an amount is
    required to be deducted or withheld for or on account of a Tax (except in respect of interest under Section 9(h))
    and no additiooal amount is required to be paid in respect of such.Tax under Sectioo 2(d)(iX4) (other than by reason of
    Section 2(d)(i)(4)(A) or (B));

    (iv) Tax E11ent Upon Merger. The party (the "Burdened Party) on the next succeeding Scheduled
    Settlement Date will either (1) be required to pay an additional amount in respect of an lndemnifiable Tax
    under Section 2(d){i)(4) (except in respect of interest under Section 9(h)) or (2) receive a payment from
    which an amount has been deducted or withheld for or on account of any Tax in respect of which the other
    parry is not required to pay an additional amount (other than by reason of Section 2(d)(i)(4)(A) or (B)), in
    either case as a result of a party consolidating or amalgamating with, or merging with or into, or transferring all or
    substantially all its assets (or any substantial part of the assets comprising the business conducted by it as of
    the date of this Master Agreement) to, or reorganising, reincorporating or reconstituting into or as, another
    entity (which will be the Affected Parry) where such action does not constitute a Merger Without
    Assumption;

    (v) Credit E11ent Upon Mergu. If "Credit Event Upon Merger" is specified in the Schedule as applying
    to the party, a Designated Event (as defined below) occurs with respect to such party, any Credit Support
    Provider of such party or any applicable Specified E.ntity of such party (in each case, "X) and such Designated Event
    does not constitute a Merger Without Assumption, and the creditworthiness of X or, if applicable, the successor,
    surviving or transferee entity of X, after taking into account any applicable Credit Suppon Document, is
    materially weaker immediately after the occurrence of such Designated Event than that of X immediately
    prior to the occurrence of such Designated Event (and, in any such event, such party or its successor,
    surviving or transferee entity, as appropriate, will be the Affected Parry). A "Designated Event" with
    respect to x means that:

             (I)       X consolidates or amalgamates with, or merges with or into, or transfers all or substantially all its
             assets (or any substantial part of the assets comprising the business conducted by X as of the




                                                         9                                              ISDA® 2002
 Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 11 of 41




                  date of this Master Agr=mcnt) to, or reorganises, reincorporates or reconstitutes into or as, another entity;

                  (2) any person, related group of persons or entity acquires directly or indirectly the beneficial
                  ownership of (A) equity securities having the power to elect a majority of the board of directors (or its
                  equivalent) ofX or (B) any other ownCISbip interest enabling it to exercise control of X; or

                  (3) X effects any substantial change in its capital structure by means of the issuance, incum:nce or
                  guarantee of debt or the issuance of (A) prefemd stock or other securities convertible into or exchangeable
                  for debt or preferred stock or (B) in the case of entities other than corporations, any other fonn of
                  ownership interest; or

        (vi) Additional Termimttion Event. If any "Additional Termination Event" is specified in the Schedule or any
        Confirmation as applying, the occurrence of such event (and, in such event, the Affected Pany or Affected
        Parties will be as specified for such Additional Termination Event in the Schedule or such Confirmation)




(c)     Hierarchy ofEvents.

        (i) An event or circumstance that constitutes or gives rise to an illegality or a Force Majeure Event will not, for so long
        as that is the case, also constitute or give rise to an Event of Default under Section S(aXi), S(a)(ii)(l) or S(a)(
        iii)(l) insofar as such event or circumstance relates to the failure to make any payment or delivery or a failure
        to comply with any other material provision of this Agreement or a Credit Support Document, as the case
        may be.                                                               :

        (ii) Except in circumstances contemplated by elms: (i) above, if an event or circumstance which would otherwise
        constitute or give rise to an Illegality or a Force Majeure Event also constitutes an Event of Default or any
        other Termination Event, it will be treated as an Event of Default or such other Termination Event, as the case
        may be, and will not constitute or give rise to an Illegality or a Farce Majeure Event

        (iii) If an event or circumstance which would otherwise constitntc or give rise to a Force Majeurc Event also
        constitutes an Illegality, it will be treated as an Illegality, except as described in clause (ii) above, and not a
        Force Majeure Event.

(d) Deferral of Paylflents and Deliveries During Wailing Period. If an Illegality or a Force Majeure Event has occurred
and is continuing with respect to a Transaction, each payment or delivery which would otherwise be requID:d to be made
under that Transaction will be defemd to, and will not be due until:

        (i) the first Local Business Day or, in the case of a delivery, the first Local Delivery Day (or the first day that
        would have been a Local Business Day or Local Delivery Day, as appropriate, but for the occurrence of
        the event or circumstance constituting or giving rise to that lllegality or Force Majeure Event) following the end
        of any applicable Waiting Period in respect of that Illegality or Force Majeure Event, as the case may be; or

       (ii) if earlier, the date on which the event or circumstance constituting or giving rise to that Illegality or Force
       Majc:urc Event ceases to exist oc, if such date is not a Local Business Day or, in the case of a delivery, a Local Delivery
       Day, the first following day that is a Local Business Day or Local Delivery Day, as appropriate.

(e) Inability of Head or Home Office to Perform Obligations of Branch. If (i) an Illegality or a Force Majeure
Event occurs under Sectioo S(b)(i)(l) or S(b)(ii)(l) and the relevant Office is not the Affected Party's head or home
office, (ii) Section lO(a) applies, (iii) the other party seeks performance of the relevant obligation or




                                                              10                                             ISDA®2002
Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 12 of 41




compliance with the relevant provision by the Affected Party's head or home office and (iv) the Affected Party's head or
home office fails so to perfonn or comply due to the occurrence of an event or circumstance which would, if that head
or home office were the Office through which the Affected Party makes and receives payments and deliveries with
respect to the relevant Transaction, constitute or give rise to an Illegality or a Force Majeure Event, and such failure
would otherwise constitute an Event of Default under Section 5(a)(i) or S(a)(iii)(l) with respect to such party, then, for
so long as the relevant event or circumstance continues to exist with respect to both the Office referred to in Section 5(
b)(i)(I) or 5(b)(ii)(I), as the case may be, and the Affected Party's head or home office, such failure will not constitute
an Event of Default under Section S(a)(i) or S(aXiii)(l).

6.       Early Termination; Close-Out Netting

(a) Right to Terminate Following E'llent of Default. If at any time an Event of Default with respect to a party (the"
Defaulting Party") has occurred and is then continuing, the other party (the "Non-defaulting Party") may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of Default, designate a day not earlier than the
day such notice is effective as an Early Termination Date in respect of all outstanding Transactions. If, however, "
Automatic Early Termination" is specified in the Schedule as applying to a party, then an Early Termination
Date in respect of all outstanding Transactions will occur immediately upon the occurrence with respect to such party of
an Event of Default specified in Section S(a)(vii)(I), (3), (5), (6) or, to the extent analogous thereto, (8), and as of the
time immediately preceding the institution of the relevant proceeding or the presentation of the relevant petition
upon the occurrence with respect to such party of an Event of Default specified in Section 5(a)(vii)(4) or, to the extent
analogous thereto, (8).


(       Right to Termilltlle Following Termination E'llent.
b)                                                                      •
         (i) Notice. If a Termination Event other than a Force Majeure Event occurs, an Affected Party will,
         promptly upon becoming aware of it, notify the other party, specifying the nature of that Termination Event
         and each Affected Transaction, and will also give the other party such other information about that
         Termination Event as the other party may reasonably require. If a Force Majeure Event occurs, each party
         will, promptly upon becoming aware of it, use all reasonable efforts to notify the other party, specifying the
         nature of that Force Majeure Event, and will also give the other party such other information about that
         Force Majeure Event as the other party may reasonably require.

        (ii) Transfer to Alloid Termination Ellent. If a Tax Event occurs and there is only one Affected Party, or if a
        Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the Affected Party will, as a condition
        to its right to designate an Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
        will not require such party to incur a loss, other than immaterial, incidental expenses) to transfer within 20
        days after it gives notice under Section 6(b)(i) all its rights and obligations under this Agreement in respect
        of the Affected Transactions to another of its Offices or Affiliates so that such Termination Event ceases
        to exist.

         If the Affected Party is not able to make such a transfer it will give notice to the other party to that effect
         within such 20 day period, whereupon the other party may effect such a transfer within 30 days after the
         notice is given under Section 6(b)(i).

         Any such transfer by a party under this Section 6(b)(ii) will be subject to and conditional upon the prior
         written consent of the other party, which consent will not be withheld if such other party's policies in effect at
         such time would pennit it to enter into transactions with the transferee on the terms proposed.

         (iii) Two Affected Parties. If a Tax Event occurs and there are two Affected Parties, each party will use all
        reasonable efforts to reach agreement within 30 days after notice of such occurrence is given under Section
        6(b)(i) to avoid that Termination Event.




                                                           11                                         ISDA®2002




          ,,...
 Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 13 of 41




       (iv)     Right to Terminate.

                (1)      If:


                          (A) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii), as the case
                          may be, has not been effected with respect to all Affected Transactions within 30 days after an
                          Affected Party gives notice under Section 6(b)(i); or

                          (B)    a Credit Event Upon Merger or an Additional Termination Event occurs, or a Tax Event
                          Upon Merger occurs and the Burdened Party is not the Affected Party,

                the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in the case of a
                Tax Event or an Additional Termination Event if there arc two Affected Parties, or the Non-
                affected Party in the case of a Credit Event Upon Merger or an Additional Termination Event if
                there is only one Affected Party may, if the relevant Termination Event is then continuing, by not
                more than 20 days notice to the other party, designate a day not earlier than the day such notice is
                effective as an Early Termination Date in respect of all Affected Transactions.

                (2)      If at any time an Illegality or a Force Majeure Event has occurred and is then continuing
                ancl any applicable Waiting Period has expired:

                         (A) Subject to clause (B) below, either party may, by not more than 20 days notice to the
                         other party, designate (I) a day not earlier than the day on which such notice becomes
                         effective as an Early Termination Date in.respect of all Affected Transactions or (II) by
                         specifying in that notice the Affected Tran6ctions in respect of which it is designating the
                         relevant day as an Early Tennination Date, a day not earlier than two Local Business Days following
                         the day oo which such notice becomes effective as an Early Terminalioo Date in respect of less
                         than all Affected Transactions. Upon receipt of a notice designating an Early Termination
                         Date in respect of less than all Affected. Transactions, the other party may, by notice to the
                         designating party, if such notice is effective on or before the day so designated, designate
                         that same day as an Early Termination Date in respect of any or all other Affected
                         Transactions.

                         (B) An Affected Party (if the Illegality or Force Majeure Event relates to performance by such
                         party or any Credit Support Provider of such party of an obligation to make any payment or
                         delivery under, or to compliance with any other material provision of, the relevant Credit
                         Support Document) will only have the right to designate an Early Termination Date
                         under Section 6(b)(iv)(2)(A) as a result of an Illegality under Section 5(b)(i)(2) or a Force
                         Majcure Event under Section S(b)(ii)(2) following the prior designation by the other party of
                         an Early Termination Date, pursuant to Section 6(b)(iv)(2)(A), in respect of less than all
                         Affected Transactions.


(c)   Ell9ct al IJea/gMllot1.

      (i) If notice designating an Early Termination Date is given under Section 6(a) or 6(b), the Early
      Termination Date will occur on the date so designated, whether or not the relevant Event of Default or
      Termination Event is then continuing.

      (ii) Upon the occurrence or effective designation of an Early Termination Date, no further payments or
      deliveries under Section 2(a)(i) or 9(h)(i) in respect of the Terminated Transactions will be required to be
      made, but without prejudice to the other provisions of this Agreement. The amount, if any, payable in
      respect of an F.arly TerminatiooDatc will be determined purmant to Sections 6(e) and 9(h)(ii).



                                                           12                                         ISDA®2002
Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 14 of 41




(d)     Calculations; Payment Date.

       (i) Staument. On or as soon as reasonably practicable following the occurrence of an Early Termination Date,
       each party will make the calculations on its part, if any, contemplated by Section 6(e) and will provide to the other
       party a statement (1) showing, in reasonable detail, such calculations (including any quotations, market data or
       information from internal sources used in making such calculations), (2) specifying (except where there
       are two Affected Parties) any Early Termination Amount payable and (3) giving details of the relevant
       account to which any amount payable to it is to be paid. In the absence of written confirmation from the
       source of a quotation or market data obtained in determining a Close-out Amount, the rec!)rds of the party
       obtaining such quotation or market data will be conclusive evidence of the existcru:c and accuracy of such
       quotation or nwkct data.

       (ii) Payment Date. An Early Termination Amount due in respect of any Early Termination Date will, together
       with any amount of interest payable pursuant to Section 9(h)(ii)(2), be payable (1) on the day on which notice
       of the amount payable is effective in the case of an Early Termination Date which is designated or occurs as a result of
       an Event of Default and (2) on the day which is two Local Business Days after the day on which notice of the
       amount payable is effective (or, if there arc two Affected Parties, after the day on which the statement provided
       pursuant to clause (i) above by the second party to provide such a statement is effective) in the case of an Early
       Termination Date which is designated as a result of a Termination Event

(e) Payments on Ea,ly Te,mination. If an Early Termination Date occurs, the amount, if any, payable in respect of
that Early Termination Date (the "Early Termination Amount) will be determined pursuant to this Section 6(e)
and will be subject to Section 6(f).
                                                                         •
       (i) Events of De/1111/t. If the Early Termination Date ,.esults from an Event of Default, the Early
       Termination Amount will be an amount equal to (1) the sum of (A) the Termination Currency Equivalent of the
       Close-out Amount or Close-out Amounts (whether positive or negative) determined by the Non-
       defaulting Party for each Terminated Transaction or group of Terminated Transactions, as the case may be, and
       (B) the Termination Currency Equivalent of the Unpaid Amounts owing to the Non-defaulting Party less (2) the
       Termination Currency Equivalent of the Unpaid Amounts owing to the Defaulting Party. If the Early
       Termination Amount is a positive number, the Defaulting Party will pay it to the Non-defaulting Party; if it is
       a negative number, the Non-defaulting Party will pay the absolute value of the Early Termination AmOlDlt to the
       Defaulting Party.

        (ii)       Termination Events. If the Early Termination Date results from a Tcrminatim Event:

                   (1) One Affected Pt:rty. Subject to clause (3) below, if there is one Affected Party, the Early
                   Termination Amount will be determined in accordance with Section 6(e)(i), except that references to
                   the Defaulting Party and to the Non-defaulting Party will be deemed to be references to the
                   Affected Party and to the Non-affected Party, respectively.

                   (2) Two Affected Pa1ies. Subject to clause (3) below, if there are two Affected Parties, each party
                   will determine an amount equal to the Termination Currency Equivalent of the sum of the Close-
                   out Amount or Close-out Amounts (whether positive or negative) for each Terminated Transaction
                   or group of Terminated Transactions, as the case may be, and the Early Termination Amount will be
                   an amount equal to (A) the smn of (1) me-half of the difference between the higher amount so determined (
                   by party "X) and the lower amount so determined (by party "Y) and (II) the Termination
                   Currency Equivalent of the Unpaid Amounts owing to X less (B) the Termination Currency
                   Equivalent of the Unpaid Amounts owing to Y. If the Early Termination Amount is a positive number,
                   Y will pay it to X; if it is a negative number, X will pay the absolute value of the Early Termination
                   Amount to Y.




                                                           13                                           ISDA®2002




          ,.,...
  Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 15 of 41




                   (3) Mid-Marlcet Events. If that Termination Event is an Illegality or a Force Majeure Event, then the
                  Early Termination Amount will be determined in accordance with clause ( 1) or (2) above, as
                  appropriate, except that, for the purpose of determining a Close-out Amount or Close-out
                  Amounts, the Determining Party will:

                            (A) if obtaining quotations from one or more third parties (or from any of the
                            Determining Party's Affiliates), ask each third party or Affiliate (I) not to take account of
                            the current creditworthiness of the Determining Party or any existing Credit Support
                            Document and (Il) to provide mid-market quotatioos; and

                            (B)     in any other case, use mid-market values without regard to the creditworthiness of the
                            Determining Party.
                                                                                                       I
         (iii) Adjustment for Bankr"Ptcy. In circumstances where an Early Termination Date occurs because
         Automatic Early Termination applies in respect of a party, the Early Termination Amount will be subject to
         such adjustments as arc appropriate and permitted by applicable law to reflect any payments or deliveries
         made by one party to the other under this Agreement (and retained by such other party) during the period
         from the relevant Early Termination Date to the date for payment determined under Section 6( d)( ii).

         (iv) Adjustment for Illegality or Force Maje•re Event. The failure by a party or any Credit Support
         Provider of such party to pay, when due, any Early Termination Amount will not constitute an Event of
         Default under Section S(a)(i) or S(a)(iii)(l) if such failure is due to the occurrence of an event or
         circumstance which would, if it occurred with respect to payment, delivery or compliance related to a
         Transaction, constitute or give rise to an Illegality or a Fov;e Majeure Event. Such amount will (1) accrue
         interest and otherwise be treated as an Unpaid Amount o..fing to the other party if subsequently an Early
         Termination Date results from an Event of Default, a Credit Event Upon Merger or an Additional
         Termination Event in respect of which all outstanding Transactions arc Affected Transactions and (2)
         otherwise accrue interest in accordance with Section 9(h)(ii)(2).

         ( v) Pre-Estimate. The parties agree that an amount recoverable under this Section 6( c) is a reasonable pre-
         estimatc of loss and not a penalty. Such amount is payable for the loss of bargain and the loss of
         protection against future risks, and, except as otherwise provided in this Agreement, neither party will be
         entitled to recover any additional damages as a consequence of the termination of the Terminated
         Transactions.

(j)          Any Early Termination Amount payable to one party (the "Payee) by the other party (the "Payer), in
circumstances where there is a Defaulting Party or where there is one Affected Party in the case where either a Credit
Event Upon Merger has occurred or any other Termination Event in respect of which all outstanding Transactions are
Affected Transactions has occurred, will, at the option of the Non-defaulting Party or the Nonaffected Party, as the
case may be (X) (and without prior notice to the Defaulting Party or the Affected Party, as the case may be), be reduced by
its set-off against any other amounts (Other Amounts) payable by the Payee to the Payer (whether or not arising
under this Agreement, matured or contingent and irrespective of the currency, place of payment or place of booking of
the obligation). To the extent that any Other Amounts are so set off, those Other Amounts will be discharged
promptly and in all respects. X will give notice to the other party of any set-off effected under this Section 6(f).

for this purpose, either the Early Termination Amount or the Other Amounts (or the relevant portion of such
amOIDlts) may be converted by X into the currency in which the other is denominated at the rate of exchange at which such party
would be able, in good faith and using commercially reasonable procedures, to purchase the relevant amount of
such currency.




                                                            14                                             ISDA® 2002
 Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 16 of 41




If an obligation is unascertained, X may in good faith estimate that obligation and set off in respect of the estimate,
subject to the relevant party accounting to the other when the obligation is ascertained.

Nothing in this Section 6(f) will be effective to create a charge or other security interest. This Section 6(f) will be
without prejudice and in addition to any right of set-off, offset, combination of accounts, lien, right of retention or
withholding or similar right or requirement to which any party is at any time otherwise entitled or subject (whether by operation
oflaw, contract or otherwise).

7.       Transfer

Subject to Section 6(b)(ii) and to the extent permitted by applicable law, neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that

(a) a party may make such a transfer of this Agreement pursuant to a consolidation or amalgamation with, or merger
with or into, or transfer of all or substantially all its assets to, another entity (but without prejudice to any other right
or rcmc:dy \Dlder this Agn:crncnt); and

(b) a party may make such a transfer of all or any part of its interest in any Early Termination Amount payable to it by
a Defaulting Party, together with any amounts payable on or with respect to that interest and any other rights aMOCiatcd
with that interest pursuant to Sections 8, 9(h) and 11.



                                                                             ....
Any purported transfer that is not in compliance with this Section 7 will be void 8.

Contractual Currency

(a) Payment in the Contractual Curreney. Each payment under this Agreement will be made in the relevant
currency specified in this Agreement for that payment (the "Contractual Currency). To the extent permitted by
applicable law, any obligation to make payments under this Agreement in the Contractual Currency will not be
discharged or satisfied by any tender in any currency other than the Contractual Currency, except to the extent such
tender results in the actual receipt by the party to which payment is owed, acting in good faith and using
commercially reasonable procedures in converting the currency so tendered into the Contractual Currency, of the full amount in
the Contractual Currency of all amounts payable in respect of this Agreement. If for any reason the amount in the
Contractual Currency so received falls short of the amount in the Contractual Currency payable in respect of this
Agreement, the party required to make the payment will, to the extent permitted by applicable law, immediately pay
such additional amount in the Contractual Currency as may be necessary to compensate for the shortfall. If for any
reason the amount in the Contractual Currency so received exceeds the amount in the Contractual Currency payable in respect
of this Agreement, the party receiving the payment will refund promptly the amount of such excess.

(b) J11dgrnent1. To the extent permitted by applicable law, if any judgment or order expressed in a currency other
than the Contractual Currency is rendered (i) for the payment of any amount owing in respect of this
Agreement, (ii) for the payment of my amount relating to any early termination in respect of this Agreement or (iii) in respect of a
judgment or order of another court for the payment of any amount described in clause (i) or (ii) above, the party
sec.king recovery, after recovery in full of the aggregate amount to which such party is entitled pursuant to the
judgment or order, will be entitled to receive immediately from the other party the amount of any shortfall of the
Contractual Currency received by such party as a consequence of sums paid in such other currency and will refund
promptly to the other party any excess of the Contractual Currency received by such party as a consequence of sums
paid in such other currency if such shortfall or such excess arises or results from any variation between the rate of
exchange at which the Contracrual Currency is converted into the currency of the judgment or order for the purpose of
such judgment or order and the rate of exchange at which such party is able, acting in good faith and using




                                                              15                                            ISDA®2002
     Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 17 of 41




commercially reasonable procedures in converting the currency received into the Contractual Currency, to purchase the
Contracrual Currency with the amount of the currency of the judgment or order actually received by such pany.

(c) Separate Indemnities. To the extent permitted by applicable law, the indemnities in this Section 8
constitute separate and independent obligations from the other obligations in this Agreement, will be enforceable as
separate and independent causes of action, will apply notwithstanding any indulgence granted by the party to which
any payment is owed and will not be affected by judgment being obtained or claim or proof being made for any other sums
payable in respect of this Agreement.

(d)     Evidence of Loss. For the purpose of this Section 8, it will be sufficient for a party to demonstrate that it
would have suffered a loss had an actual exchange or purt:base been made.

9.      Miscellaneous

(a) Entire Agreement. This Agreement constitutes the entire agreement and understanding of the parties with respect
to its subject matter. Each of the parties acknowledges that in entering into this Agreement it has not relied on any
oral or written representation, warranty or other assurance (except as provided for or referred to in this Agreement)
and waives all rights and remedies which might otherwise be available to it in respect thereof, except that nothing in this
Agreement will limit or exclude any liability of a party for fraud

(b) Amendments. An amendment, modification or waiver in respect of this Agreement will only be effective if in
writing (including a writing evidenced by a facsimile transmission) and executed by each of the parties or
coofumed by an exchange of telexes or by an exchange of electronic messages oo an electronic messaging system.

(c)     Survival of Obligfltions. Without prejudice to Sections             and 6(c)(ii), the obligations of the parties under
this Agreement will survive the termination of any Transaction.

(d) Remedies Cumulfltwe. Except as provided in this Agreement, the rights, powers, remedies and privileges provided in
this Agreement are cumulative and not exclusive of any rights, powers, remedies and privileges provided by law.

(e)     Counterparts and Confirmlllions.

        (i) This Agreement (and each amendment, modification and waiver in respect of it) may be executed and
        delivered in cOWlterparts (including by facsimile transmissioo and by electronic messaging system), each of which will
        be deemed an original.

        (ii) The parties intend that they are legally bound by the tenns of each Transaction from the moment they
        agree to those terms (whether orally or otherwise). A Confirmation will be entered into as soon as
        practicable and may be executed and delivered in counterparts (including by facsimile transmission) or be
        created by an exchange of telexes, by an exchange of electronic         oo an electronic messaging system or by an
        exchange of e-mails, which in each case will be sufficient for all purposes to evidence a binding supplement
        to this Agreement. The parties will specify therein or through another effective means that any such
        counterpart, telex, electronic message or e-mail constitutes a Confirmation.

(j) No W mer of Rlglds. A failure or delay in exercising any right, power or privilege in respect of this Agreement
will not be presumed to operate as a waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right, power or privilege or the exercise of any
other right, power or privilege.

(g)      Heading& The headings used in this Agreement are for convenience of reference only and are not to affect the
construction of or to be taken into cmsideratioo in interpreting chis Agreement.




                                                           16                                           ISDA® 2002
Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 18 of 41




(h)   Interest and Compensation.

      (i)      Prior to Early Termination. Prior to the occurrence or effective designation of an Early
      T emrination Date in respect of the relevant Transactioo:

               ( 1) Interest on Defaulted Payments. If a party defaults in the performance of any payment obligation,
             it will, to the extent permitted by applicable law and subject to Section 6(c), pay interest (before as well as
             after judgment) on the overdue amount to the other party on demand in the same currency as the
             overdue amount, for the period from (and induding) the original due date for payment to (but
             excluding) the date of actual payment (and excluding any period in respect of which interest or
             compensation in respect of the overdue amount is due pursuant to clause (3)(B) or (C) below), at the Default
             Rate.

              (2) Compensation for Defaulted Deliveries. If a party defaults in the performance of any
             obligation required to be settled by delivery, it will on demand (A) compensate the other party to the
             extent provided for in the relevant Confirmation or elsewhere in this Agreement and (B) unless
             otherwise provided in the relevant Confirmation or elsewhere in this Agreement, to the extent
             permitted by applicable law and subject to Section 6(c), pay to the other party interest (before as
             well as after judgment) on an amount equal to the fair marlcct value of that which was required to be delivered
             in the same currency as that amount, for the period from (and including) the originally scheduled
             date for delivery to (but excluding) the date of actual delivery (and excluding any period in respect of
             which interest or compensation in respect of that amount is due pursuant to clause (4) below), at the
             Default Rate. The fair market value of any                      referred to above will be determined as of
             the originally scheduled date for delivery, in gbod faith and using commercially reasonable
             procedures, by the party that was entitled to take delivery.


              (3)      Interest on Deferred Payments. If:

                      (A) a party does not pay any amount that, but for Section 2(a)(iii), would have been
                      payable, it will, to the extent permitted by applicable law and subject to Section 6(c) and
                      clauses (8) and {C) below, pay interest (before as well as after judgment) on that amount to
                      the other party on demand (after such amount becomes payable) in the same currency as that
                      amount, for the period from (and including) the date the amount would, but for Section
                      2(a)(iii), have been payable to (but excluding) the date the amount actually becomes
                      payable, at the Applicable Deferral Rate;

                      (B) a payment is deferred pursuant to Section S(d), the party which would otherwise have
                      been required to make that payment will, to the extent permitted by applicable law, subject to
                      Section 6(c) and for so long as no Event of Default or Potential Event of Default with respect to
                      that party has occurred and is continuing, pay interest (before as well as after judgment) on
                      the amount of the deferred payment to the other party on demand (after such amount
                      becomes payable) in the same currency as the deferred payment, for the period from (and
                      including) the date the amount would, but for Section S(d), have been payable to (but
                      excluding) the earlier of the date the payment is no longer deferred pursuant to Section
                      S(d) and the date during the deferral period upon which an Event of Default or Potential
                      Event of Default with respect to that party occurs, at the Applicable Deferral Rate; or

                      (C) a party fails to make any payment due to the ocCWTCDcc of an Illegality or a Force Majeure
                      Event (after giving effect to any deferral period contemplated by clause (B) above), it
                      will, to the extent permitted by applicable law, subject to Section 6(c) and for so long as the
                      event or circumstance giving rise to that Illegality or Force Majeure Event



                                                       17                                            ISDA®2002
Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 19 of 41




                      continues and no Event of Default or Potential Event of Default with respect to that party
                      has occurred and is continuing, pay interest (before as well as after judgment) on the
                      overdue amount to the other party on demand in the same currency as the overdue amount, for the
                      period from (and including) the date the party fails to make the payment due to the
                      occurrence of the relevant Illegality or Force Majeure Event (or, if later, the date the
                      payment is no longer deferred pursuant to Section S(d)) to (but excluding) the earlier of the date
                      the event or circumstance giving rise to that Illegality or Force Majeure Event ceases to exist
                      and the date during the period upon which an Event of Default or Potential Event of Default
                      with respect to that party occurs (and excluding any period in respect of which interest or
                      compensation in respect of the overdue amount is due pursuant to clause (B) above), at the
                      Applicable Deferral Rate.

             (4)      Compensation for Deferred Deliveries. If·

                      (A)      a party does not perform any obligation that, but for Section 2(a)(iii), would have
                      been required to be settled by delivery;

                      (B)       a delivery is deferred pursuant to Section S(d); or

                      (C)      a party fails to make a delivery due to the occurrence of an Illegality or a Force
                      Majcure Event at a time when any applicable W airing Period has expired,

             the party required (or that would otherwise have been required) to make the delivery will, to the
             extent permitted by applicable law and subject to icction 6(c), compensate and pay interest to the
             other party on demand (after, in the case of clauses (A) Lid (B) above, such delivery is required) if and to the
             extent provided for in the relevant Confirmation or elsewhere in this Agreement.

    (ii)    Early Termination. Upon the occurrence or effective designation of an Early Termination Date in
    respect of a Transaction:

             ( 1) Unpaid Amounts. For the purpose of determining an Unpaid Amount in respect of the relevant
            Transaction, and to the extent permitted by applicable law, interest will accrue on the amount of
            any payment obligation or the amount equal to the fair market value of any obligation required to be
            settled by delivery included in such determination in the same currency as that amount, for the
            period from (and including) the date the relevant obligation was (or would have been but for
            Section 2(a)(iii) or S(d)) required to have been performed to (but excluding) the relevant Early
            Tennination Date, at the Applicable Oosc-out Rate.

             (2) Interest on Early Termination A mounts. If an Early Termination Amount is due in respect of such
             Early Tenninatioo Date, that amount will, to the extent permitted by applicable law, be paid together with
             interest (before as well as after judgment) on that amount in the Termination Currency, for the
             period from (and including) such Early Termination Date to (but excluding) the date the amo\Dlt is
             paid, at the Applicable aose-out Rate.

    (iii)   Jntuat CtdcllilUion. Any interest pursuant to this Section 9(h) will be calculated on the basis of
    daily compounding and the actual number of days elapsed




                                                       18                                             ISDA® 2002
 Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 20 of 41




10.      Offices; Multibranch Parties

(a) If Section IO(a) is specified in the Schedule as applying, each party that enters into a Transaction through an Office other than
its bead or home office represents to and agrees with the other party that, notwithstanding the place of booking or its
jurisdiction of incorporation or organisation, its obligations are the same in tcnns of rccoursc against it as if it had entered into
the Transaction through its head or home office, except that a party will not have recourse to the head or home office
of the other party in respect of any payment or delivery deferred pursuant to Section S(d) for so long as the payment or
delivery is so deferred. This representation and agreement will be deemed to be repeated by each party on each date on
which the parties enter into a Transaction.

(b) If a party is specified as a Multibranch Party in the Schedule, such party may, subject to clause (c) below, enter
into a Transaction through, book a Transaction in and make and receive payments and deliveries with respect to a Transaction
through any Office listed in respect of that party in the Schedule (but not any other Office unless otherwise agreed
by the parties in writing).

(c) The Office through which a party enters into a Transaction will be the Office specified for that party in the relevant
Confirmation or as otherwise agreed by the parties in writing, and, if an Office for that party is not specified in the
Confirmation or otherwise agreed by the parties in writing, its head or home office. Unless the parties otherwise
agree in writing, the Office through which a party enters into a Transaction will also be the Office in which it books the
Transaction and the Office through which it makes and receives payments and deliveries with respect to the
Transaction. Subject to Section 6(b)(ii}, neither party may change the Office in which it books the Transaction or the Office
through which it makes and receives payments or deliveries with respect to a Transaction without the prior written consent of

                                                                                    .
the other party.

11.      Expenses                                                                  •
A Defaulting Party will on demand indemnify and hold harmless the other party for and against all reasonable out-ofpocket
expenses, including legal fees, execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit Support Document to which the
Defaulting Party is a party or by reason of the early termination of any Transaction, including, but not limited to,
costs of collection.

12.      Notices

(a) Effectiveness. Any notice or other communication in respect of this Agreement may be given in any manner described
below (except that a notice or other communication under Section 5 or 6 may not be given by electronic messaging
system or e-mail) to the address or number or in accordance with the electronic messaging system or e-mail details
provided (see the Schedule) and will be deemed effective as indicated:

         ( i)      if in writing and delivered in pcr.;on or by courier, on the date it is delivered;

         (ii)      if sent by telex, on the date the recipients answerback is received;

        (iii) if sent by facsimile transmission, on the date it is received by a responsible employee of the recipient
        in legible fonn (it being agreed that the burden of proving receipt will be en the sender and will not be met by a
        transmission report generated by the senders facsimile machine);

        (iv)      if sent by certified or registered mail (airmail, if overseas) or the equivalent (return receipt
        requested), on the date it is delivered or its delivery is attempted;

         ( v)      if sent by electronic mc:ssapig system, on the date it is received; or




                                                                   19                                         ISDA®2002
  Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 21 of 41




         (vi)        if sent by e-mail, on the date it is delivered,

unless the date of that delivery (or attempted delivery) or that receipt, as applicable, is not a Local Business Day or
that communication is delivered (or attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and effective on the first following day that is a
Local Business Day.

(b)       Change of Details. Either party may by notice to the other change the address, telex or facsimile number or
electronic messaging system or e-mail details at which notices or other communications are to be given to it.

13.      Governing Law and Jurisdiction

(a)     Governing Law. This Agreement will be governed by and construed in accordance with the law ij)CCificd in the
Schedule.

(b)      Jurisdiction. With respect to any suit, action or proceedings relating to any dispute arising out of or in
connection with this Agreement (Proceedings), each party irrevocably:

         (i)        submits:

                     (I) if this Agreement is expressed to be governed by English law, to (A) the non-exclusive
                    jurisdiction of the English courts if the Proceedings do not involve a Convention Court and (B) the
                    exclusive jurisdiction of the English courts if the Proceedings do involve a Convention Court; or

                    (2) if this Agreement is expressed to be governed ti; the laws of the State of New York, to the non-
                    exclusive jurisdiction of the courts of the State of N cw York and the United States District Court
                    located in the Borough of Manhattan in New York City;

         (ii) waives·any objection which it may have at any time to the laying of venue of any Proceedings brought
         in any such court, waives any claim that such Proccedinp have been brought in an inconvenient forum and
         funher waives the right to object, with respect to such Proceedings, that such court does not have any
         jurisdiction over such party; and

         (iii)     agrees, to the extent permitted by applicable law, that the bringing of Proceedings in any one or
         more jurisdictiCHJS will not preclude the bringing of Proceedings in any other jurisdictillll

(c) Service of Process. Each party irrevocably appoints the Process Agent, if any, specified opposite its name in the
Schedule to receive, for it and on its behalf, service of process in any Proceedings. If for any reason any party's
Process Agent is unable to act as such, such party will promptly notify the other party and within 30 days appoint a
substitute process agent acceptable to the other party. The parties irrevocably consent to service of process given in the
manner provided for notices in Section 12(a)(i), 12(a)(iii) or 12(a)(iv). Nothing in this Agreement will affect the right of
either party to serve process in any other manner permitted by applicable law.

(d) Waiver of IWl•lllfilies. Each party irrevocably waives, to the extent permitted by applicable law, with respect to
itself and its revenues and assets (irrespective of their use or intended use), all immunity on the grounds of sovereignty
or other similar grounds from (i) suit, (ii) jurisdiction of any court, (iii) relief by way of injunction or order for
specific performance or recovery of property, (iv) attachment of its assets (whether before or after judgment) and
(v) execution or enforcement of any judgment to which it or its revenues or assets might otherwise be entitled in any
Proceedings in the courts of any jurisdiction and irrevocably agrees, to the extent permitted by applicable law, that it
will not claim any such immunity in any Proceedings.




                                                              20                                       ISDA®2002




           ''!!"'
 Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 22 of 41




14.       Deflnldons
As used in this Agreement:-

Additional Representation" has the meaning specified in Section 3. "

Additional Termination Event" has the meaning specified in Section S(b). •

Affected Party" has the meaning specified in Section S(b).
"Af/«ted Trans11ctions" means (a) with respect to any Termination Event consisting of an Illegality, Force Majeure
Event, Tax Event or Tax Event Upon Merger, all Transactions affected by the occurrence of such Tennination Event (
which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure Event under Section S(b)(ii)(2), means all
Transactions unless the relevant Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a Confirmation for a Transaction, that
Transaction) and (b) with respect to any other Termination Event, all Transactioos.
"Afjiliau" means, subject to the Schedule, in relation to any person, any entity controlled, directly or indirectly, by
the pc:rson, any entity that controls, directly or indirectly, the perscm or any entity directly oc indirectly under common control with
the person. For this purpose, "control" of any entity or person means ownership of a majority of the voting power
of the entity or person.

"Agrument" has the meaning specified in Section l(c).

"Applicable Close-olll Rllte" means:-
(a)      in respect of the dctenninatim of an Unpaid Amount-
         (i)         in respect of obligaticm payable or deliverable (or which would have been but far Sccticll 2(aXiil)) by a
         Defaulting Party, the Default Rate;                                  :
         (ii)        in rcspcctof obligaticmpayablc ordclivcrablc (or which would have been butforSecticm 2(aXii1)) by a Non-
         defaulting Party, the Non-default Rate;
         (iii)       in respect of obligations deferred pursuant to Section S(d), if there is no Defaulting Party and for so
         Jong as the deferra1 period continues, the Applicable Deferral Rate; and
         (iv)        in all other cases following the occurrence of a Termination Event (except where interest accrues
         pursuant to clause (iii) above), the Applicable Deferra1 Rate; and




          in respect of an Early Termination Amount:-
(b)       (i)     for the period from (and including) the relevant Early Termination Date to (but excluding) the date (
          determined in acco.rdance with Section 6(d)(ii)) on which that amount is payable:-
                   ( I)      if the Early Termination Amount is payable by a Defaulting Party, the Default Rate;
                   (2)       if the Early Termination Amount is payable by a Non-defaulting Party, the Non-default
                   Rate; and
                   (3)       in          cases, the Applicable Deferra1 Rate; and




                                                                21                                              ISDA® 2002
Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 23 of 41




         (ii)      for the period from (and including) the date (determined in accordance with Section 6(d)(ii)) on
         which that amount is payable to (but excluding) the date of actual payment

                    (1) if a party fails to pay the Early Tennination Amount due to the occurrence of an event or
                    circumstance which would, if it ClCClll'red with respect to a payment or delivery under a Transaction, constitute
                    or give rise to an Illegality or a Force Majeure Event, and for so long as the Early Termination
                    Amount remains unpaid due to the continuing existence of such event or circumstance, the Applicable
                    Deferral Rate;

                    (2)       if the Early Termination Amount is payable by a Defaulting Party (but excluding any
                    period in respect of which clause ( l) above applies), the Default Rate;

                   (3)       if the Early Termination Amount is payable by a Non-defaulting Party (put excluding any
                   period in respect of which clause (1) above applies), the Non-default Rate; and


                   (4)        in all other cases, the Termination Rate. "

Appllcablr Drfrrral Rate" means:

(a) for the purpose of Section 9(h)(i)(3)(A), the rate certified by the relevant payer to be a rate offered to the payer by
a major bank in a relevant interbank market for overnight deposits in the applicable currency, such bank to be selected
in good faith by the payer for the purpose of obtaining a representative rate that will reasonably reflect cooditions
prevailing at the time in that relevant market;
                                                                                ••
(b) for purposes of Section 9{h)(i)(3)(B) and clause (a)(iii) of the definition of Applicable Close-out Rate, the rate
certified by the relevant payer to be a rate offered to prime banks by a major bank in a relevant interbank market for overnight
deposits in the applicable currency, such bank to be selected in good faith by the payer after consultation with the
other party, if practicable, for the purpose of obtaining a reprcsc:ntative rate that will reasonably reflect conditions prevailing at the
time in that relevant market; and

(c) for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv), (b)(i)(3) and (b)(ii)(l) of the definition of Applicable Oose-
out Rate, a rate equal to the arithmetic mean of the rate determined pursuant to clause (a) above and a rate per annum equal to the
cost (without proof or evidence of any actual cost) to the relevant payee (al certified by it) if it were to fimd or of fimding the
relevant amount


"Automatic Early Termimllion" has the meaning specified in Section 6(a).

"BurdrMll Party" has the meaning specified in Section 5(b)(iv).

"Change in Tax LllW" means the enactment, promulgation, execution or ratification of, or any change in or
amendment to, any law (or in the application or official interpretation of any law) that occurs after the parties enter
into the relevant Transaction.

"Closr-o"' A111ollld" means, with respect to each Terminated Transaction or each group of Terminated Transactions
and a Determining Party, the amount of the losses or costs of the Determining Party that are or would be incurred
under then prevailing circumstances (expressed as a positive number) or gains of the Detennining Party that are or
would be realised under then prevailing cin:wnstances (expressed as a negative number) in n:placing, or in providing for the
Determining Pany the economic equivalent ot; (a) the material temJS of that Terminated Transaction or group of Terminated
Transactions, including the payments and deliveries by the parties under Section 2(a)(i) in respect of that Terminated
Transaction or group of Terminated Transactions that would, but for the occurrence of the relevant Early Termination
Date, have been required after that date (assuming satisfaction of the conditions precedent in



                                                                 22                                               ISDA®2002




          ,.,.,
 Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 24 of 41




Section 2(a)(iii)) and (b) the option rights of the parties in respect of that Tcnninatcd Transaction or group of
Terminated Transactions.

Any Close-out Amount will be determined by the Determining Party (or its agent), which will act in good faith and use
commercially reasonable procedures in order to produce a commercially reasonable result The Determining Party may
determine a Close-out Amount for any group of Tenninated Transactions or any individual Terminated Transaction
but, in the aggregate, for not less than all Terminated Transactions. Each Close-out Amount will be determined as of
the Early Termination Date or, if that would not be commercially reasonable, as of the date or dates following the Early
Termination Date as would be commercially reasonable.

Unpaid Amounts in respect of a Terminated Transaction or group ofTcrminatcd Transactions and legal fees and outof-pocket
expenses referred to in Sectioo 11 are to be excluded in all determinations of CIOliC-<lUt Amounts.

In determining a Close-out Amount, the Determining Party may consider any relevant information, including, without
limitation, one or more of the following types of information:

(i) quotations (either firm or indicative) for replacement transactions supplied by one or more third parties that may
take into account the creditworthiness of the Determining Party at the time the quotation is provided and the terms
of any relevant documentation, including credit support documentation, between the Determining Party and the third
party providing the quotation;

(ii) information consisting of relevant market data in the relevant market supplied by one or more third parties
including, without limitation, relevant rates, prices, yields, yield curves, volatilities, spreads, correlations or other
relevant market data in the relevant market; or
                                                                            ..
(iii) information of the types described in clause (i) or (ii) above from internal sources (including any of the
Determining Party's Affiliates) if that information is of the same type used by the Determining Party in the regular
course of its business for the valuation of similar transactioos.

The Determining Party will consider, taking into account the standards and procedures described in this definition,
quotations pursuant to clause (i) above or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant marlcct data are not readily available or would produce a
result that would not satisfy those standards. When considering information described in clause (i), (ii) or (iii) above,
the Determining Party may include costs of funding, to the extent costs of funding are not and would not be a
component of the other information being utilised. Third panics supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation, dealers in the relevant markets, end-
users of the relevant product, information vendors, brokers and other sources of market information.

Without duplication of amounts calculated based on information described in clause (i), (ii) or (iii) above, or other
relevant information, and when it is commercially reasonable to do so, the Determining Party may in addition
consider in calculating a Close-out A.mount any loss or cost incurred in cormection with its terminating, liquidating or re-
establishing any hedge related to a Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).

Commercially reasooable pocedures used in determining a Oose-<>ut Amount may include the following:

(1) application to relevant market data from third parties pursuant to clause (ii) above or information from internal
sources pursuant to clause (iii) above of pricing or other valuation models that arc, at the time of the determination
of the Close-out Amount, used by the Dctcnnining Party in the regular course of its business in pricing or valuing transactions
between the Determining Party and unrelated third parties that are similar to the Terminated Transaction or group of
Terminated Transactions; and




                                                             23                                            ISDA®2002




              .,,...
 Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 25 of 41




(2) application of different valuation methods to Terminated Transactions or groups of Terminated Transactions
depending on the type, complexity, size or number of the Tenninated Transactions or group of Terminated Transactions.

"Confirmation" has the meaning specified in the preamble.

"consent" includes a consent, approval, action, authorisation, exemption, notice, filing, registration or exchange control
consent

·contractual Currency" has the meaning specified in Section 8(a).

"Convention Court" means any court which is bound to apply to the Proceedings either Article 17 of the 1968
Brussels Convention on Jurisdiction and the Enforcement of Judgments in Civil and Commercial Matters or Article 17
of the 1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Cjvil and Commercial
Matters.

·credit Event Upon Merger" has the meaning specified in Section S(b).


"Credit Support DoclllftenJ" means any agreement or instrument that is specified as such in this Agreement •crec1t

Suppon Providel"' has the meaning specified in the Schedule.

"Cross-Defa11lt" means the event specified in Section S(a)(vi).

"Default Rate" means a rate per annum equal to the cost (without ;oof or evidence of any actual cost) to the
relevant payee (as certifi.ed by it) if it were to ftmd or of fimding the relevant amount plus 1% per annum.

•oefaultlng Party• has the meaning specified in Section 6(a).

•Designated Event9 has the meaning specified in Section S(b)(v).


•oetermlnlng Party• means the party determining a Close-out Amount. •

Early Tenn/nation Amounr- has the meaning specified in Section 6(e).

·Early Termination Date• means the date determined in accordance with Section 6(a) or 6(b)(iv).

"electronic messages" does not include e-mails but does include documents expressed in markup languages, and•
electronic messaging syshlm• will be construed accordingly.


•English /aw'" means the law of England and Wales, and •English• will be construed accordingly.

"Event of Defull" bas the meaning specified in Section 5(a) and, if applicable, in the Schedule. •Force

/IAa]eure Eveni- bas the meaning specified in Section S(b).

"General Busblal Day" means a day on which commercial banks arc open for general business (including dealings in
foreign exchange and foreign curn:ncy deposits).

"Illegality" has the meaning specified in Section 5(b).




                                                           24                                             ISDA® 2002




            ,...
 Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 26 of 41




"lndemnifable Tax" means any Tax other than a Tax that would not be imposed in respect of a payment under this
Agreement but for a present or former connection between the jurisdiction of the government or taxation authority
imposing such Tax and the recipient of such payment or a person related to such recipient (including, without
limitation, a connection arising from sucb recipient or related person being or having been a citizen or resident of
such jurisdiction, or being or having been organised, present or engaged in a trade or busines.s in such jurisdiction, or having or
having had a permanent establishment or fixed place of business in such jurisdiction, but excluding a connection
arising solely from such recipient or related person having executed, delivered, performed its obligations or received a
payment under, or enforced, this Agreement or a Credit Support Document).

"law" includes any treaty, law, rule or regulation (as modified, in the case of tax matters, by the practice of any
relevant governmental revenue authority), and "Mnlaw/111" will be construed accordingly.

"Local Business Day" means (a) in relation to any obligation under Section 2(a)(i), a General Business Day in the
place or places specified in the relevant Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a settlement system is not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting Period expires, a General Business
Day in the place where the event or circumstance that constitutes or gives rise to the Illegality or Force Majeurc
Event, as the case may be, occurs, (c) in relatim to any other payment, a General Business Day in the place where the relevant
account is located and, if different, in the principal financial centre, if any, of the currency of such payment and, if that
currency docs not have a single recognised principal financial centre, a day on which the settlement system necessary
to accomplish such paymc:nt is qx:ri. (d) in rclatim to any notice or other communicatioo, inchxling notice contemplated under
Section S(a)(i), a General Business Day (or a day that would have been a General Business Day but for the
occurrence of an event er circunmtancc which would, if it occurred with        to payment, delivery or compliance related to a
Transaction, constitute or give rise to an Illegality or a Force MajeurtEvent) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by Section 2(b), in the place where the
relevant new account is to be located and (c) in relation to Section S(a)(v)(2), a General Business Day in the relevant
locations for perfonnance with respect to such Specified Transactim.

"Local Delivery Day" means, for purposes of Sections S(a)(i) and S(d), a day on which settlement systems necessary to
accomplish the relevant delivery arc generally open for business so that the delivery is capable of being
accomplisbcd in accordance with customary marlcet practice, in the place specified in the relevant Confumation or, if not so
specified, in a location as determined in accordance with customary l'.Dll1'ket practice for the relevant delivery.

"Master Agreement" has the meaning specified in the preamble.


"Merger Witho lit Assumption" mc:arw the event specified in Section S( a)(viii). "Mlllliple

Transaction Payment Nettill6" has the meaning specified in Section 2( c). "Non-

affected Party" means, so long as there is only one Affected Party, the other party.

"Non-default Riii•" means the rate certified by the Non-defaulting Party to be a rate offered to the Non-defaulting
Party by a major bank in a relevant interbank market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining a representative rate that will
reasonably rctlcct cmditims prevailing at the time in that relevant marlcet.

"Non-defaulting Party" has the meaning specified in Section 6(a).


"Office" means a branch or office of a party, which may be such party's head or home office. "

Other .Amounts" has the meaning specified in Section 6(f).


                                                              25                                            ISDA®2002
Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 27 of 41




"Payee" has the meaning specified in Section 6(t).

"Payer" has the meaning specified in Section 6(t).

"Potential Event of De/ardt" means any event which, with the giving of notice or the lapse of time or both, would
constitute an Event of Default.


"Proceedings" has the meaning specified in Section I 3(b). "

Process Agent" has the meaning specified in the Schedule.

"rate of exchange" includes, without limitation, any premiums and costs of exchange payable in connection with the
purchase of or conversion into the Contractual Currency.

"Relevant J11risdiction" means, with respect to a party, the jurisdictions (a) in which the party is incorporated,
organised, managed and controlled or considered to have its seat, (b) where an Office through which the party is
acting for purposes of this Agreement is located, (c) in which the party executes this Agreement and (d) in relation to any
payment, from or through which such payment is made.

"Schedule" has the meaning specified in the preamble.

"Scheduled Settlement Date" means a date on which a payment or
                                                                           ..    is to be made under Section 2(a)(i) with
respect to a Transaction.

"Specified Entity" has the meaning specified in the Schedule.

"Specified Indebtedness" means, subject to the Schedule, any obligation (whether present or future, contingent or
otheiwise, as principal or surety or otherwise) in n::spcct of borrowed money.

"Specifietl Transaction" means, subject to the Schedule, (a) any transaction (including an agreement with respect to
any such transaction) now existing or hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party) and the other party to this Agreement (or any
Credit Support Provider of such other party or any applicable Specified Entity of such other party) which is not a
Transaction imder this Agreement but (i) which is a rate swap transaction, swap option, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity index option, bond option, interest
rate option, foreign exchange transaction, cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option, credit protection transaction, credit swap, credit
default swap, credit default option, total return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending transaction, weather index transaction or forward
purchase or sale of a security, commodity or other financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to any transaction referred to in clause (i)
above that is currently, or in the future becomes, recurrently entered into in the financial markets (including terms
and conditions incorporated by reference in such agreement) and which is a forward, swap, future, option or other
derivative on one or more rates, currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic risk or value, or other benchmarlcs
against which payments or deliveries are to be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant confirmation.


"Stamp Tax" means any stamp, registration, documentation or similar tax.

"Stamp Tax Jurisdiction" has the meaning specified in Section 4(e).

                                                            26                                            ISDA<I> 2002
 Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 28 of 41




"Tax" means any present or future tax, levy, impoot, duty, charge, assessment or fee of any nature (including interest, penalties
and additions thereto) that is imposed by any government or other taxing authority in respect of any payment under
this Agreement other than a stamp, registration. documentation or similar tax.

"Tax Event" has the meaning specified in Section S(b).

"TaxEvent Upon Merger" has the meaning specified in Section S(b).

"Terminated Transactions" means, with respect to any Early Termination Date, (a) if resulting from an Illegality or a
Force Majeure Event, all Affected Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if resulting from an Event of Default, all
Transactions in effect either immediately before the effectiveness of the notice designating that Early Termination Date
or, if Automatic Early Teanination applies, immediately before that Early Termination Date.

"Terminadon Currency" means (a) ifa Termination Currency is specified in the Scbcdule and that currency is freely available,
that currency, and (b) otherwise, euro if this Agreement is expressed to be governed by English law or United States
Dollars if this Agreement is cxprcsKd to be governed by the laws of the State ofNew Yorlc.

"Terminadon Currency Equivalent" means, in respect of any amount denominated in the Termination Currency,
such Termination Currency amount and, in respect of any amount denominated in a currency other than the
Termination Currency (the "Other Currency), the amount in the Termination Currency determined by the party
making the relevant determination as being required to purchase such amount of such Other Currency as at the
relevant Early Termination Date, or, if the relevant Close-out Amouni.,is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the foreign exchange agent (selected as
provided below) for the purchase of such Other Currency with the Termination Currency at or about 11 :00 a.m. (in the
city in which such foreign exchange agent is located) on such date as would be customary for the determinatioo of such a rate for
the purchase of such Other Currency for value on the relevant Early Termination Date or that later date. The foreign
exchange agent will, ·if only one party is obliged to make a determmation under Section 6( e), be selected in good faith
by that party and otherwise will be agreed by the parties.

"Termination Event" means an Illegality, a Force Majeure Event, a Tax Event, a Tax Event Upon Merger or, if
specified to be applicable, a Credit Event Upon Merger or an Additional Termination Event

"Terminadon Rate" means a rate per annum equal to the arithmetic mean of the cost (without proof or evidence of any
actual cost) to each party (as certified by such party) if it were to fund or of funding such amounts.


"Threshold Amount" means the amount, if any, specified as such in the Schedule. "

Transaction" has the meaning specified in the preamble.

"Unpaid Amoalltl" owing to any party means, with respect to an Early Termination Date, the aggregate of (a) in
respect of all Tcnnioatcd Transactiooa. the amounts that became payable (or that would have become payable but for Section 2(
a)(iii) or due but for Section S(d)) to such party under Section 2(a)(i) or 2(d)(i)(4) on or prior to such Early Termination
Date and which remain unpaid as at such Early Termination Date, (b) in respect of each Terminated Transaction, for
each obligation under Section 2(a)(i) which was (or would have been but for Section 2(a)(iii) or S(d)) required to be
settled by delivery to such party on or prior to such Early Termination Date and which has not been so settled as at
such Early Termination Date, an amount equal to the fair market value of that which was (or would have been)
required to be delivered and ( c) if the Early Termination Date results from an Event of Default, a Credit Event Upon
Merger or an Additional Termination Event in respect of which all outstanding Transactions are Affected
Transactions, any Early Termination Amount due prior to such Early Termination Date and which remains unpaid as of
such Early Termination Date, in each case together with any amount of interest accrued or other



                                                             27                                           ISDA®2002




             . ..-
          Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 29 of 41



compensation in respect of that obligation or deferred obligation, as the case may be, pursuant to Section 9(h)(ii)(I) or (2), as
appropriate. The fair market value of any obligation referred to in clause (b) above will be determined as of the originally scheduled date for
delivery, in good faith and using commercially reasonable procedures, by the party obliged to make the determination under Section
6(e} or, if each party is so obliged, it will be the average of the Termination Currency Equivalents of the fair market values so determined
by both parties.

"WaitingPeriod" means:

(a) in respect of an event or circumstance under Section 5(b)(i), other than in the case of Section 5(b)(i)(2) where the relevant
payment, delivery or compliance is actually required on the relevant day (in which case no Waiting Period will apply), a period of
three Local Business Days (or days that would have been Local Business Days but for the occurrence of that event or circumstance)
following the occurrence of that event or circumstance; and

(b) in respect of an event or circumstance under Section 5(b)(ii), other than in the case of Section 5(b)(ii)(2) where the relevant
payment, delivery or compliance is actually required on the relevant day (in which case no Waiting Period will apply), a period of
eight Local Business Days (or days that would have been Local Business Days but for the occurrence of that event or circumstance)
following the occurrence of that event or circumstance.




IN WITNESS WHEREOF the parties have executed this document on the respective dates specified below with effect ffom the date
specified on the first page of this document.




CITIBANK, N.A.                                                                 SOUTHWEST CORPORATE FEDERAL
                                                                               CREDIT UNION
                                                                              (Name


By:
      N
                                                                               By-
                                                                                  .
                                                                                                                         dz!k,
                                                                                              SENIOR VICE PRESIDENT
      Date:                                                                           Date:   NOVEMBER       8, 2005
     Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 30 of 41




                                                                                 Execution Copy
                                                                       Reference No. CB08-456A


                                           SCHEDULE

                                              to the

                                   ISDA 2002 Master Agreement

                                   dated as of November 2, 2005,

                                             between

                                         CITIBANK, N.A.,
      a national banking association organized under the laws of the United States of America
                                            ("Party A")

                                               and

                       SOUTHWEST CORPORATE FEDERAL CREDIT UNION,
                            a federal credit union organized and existing
                           under the laws of the United States of America
                                              ("Party B")


                                              Part 1

                                      Termination Provisions

In this Agreement:

              (a)     "Specified Entity" means for the purpose of Section 5(a)(v) of this
Agreement, (i) in relation to Party A, Citigroup Global Markets Limited, Citigroup Global
Markets Inc., Citigroup Forex Inc., Citigroup Global Markets Commercial Corp., Citicorp
Securities Services, Inc. Citigroup Financial Products Inc. and Citigroup Global Markets
Deutschland AG (individually a "Section 5(a)(v) Affiliate"), and (ii) in relation to Party B, none.

               (b)   "Specified Transaction" will have the meaning specified in Section 14 of
this Agreement. For purposes of clause (c) of such definition, Specified Transaction includes any
securities options, margin loans, short sales, and any other similar transaction now existing or
hereafter entered into between Party A (or any Section 5(a)(v) Affiliate) and Party B.

               (c)     The "Cross Default" provisions of Section 5{a)(vi) will apply to Party A
and will apply to Party B.

                                                29
N:\Citibank\Citi84\CB08-456A.doc
     Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 31 of 41




                   For purposes of Section 5(a)(vi), the following provisions apply:

                   "Specified Indebtedness" shall have the meaning set forth in Section 14 of this ·
                   Agreement, provided, however, that Specified Indebtedness shall not include
                   deposits received in the course of a party's ordinary banking business.

                   "Threshold Amount" means

                             (i) with respect to Party A, 2% of the stockholders' equity of Party A; and
                             (ii) with respect to Party B, 2% of the members' equity of Party B;

                   including the U.S. Dollar equivalent on the date of any default, event of default or
                   other similar condition or event of any obligation stated in any other currency.

                   For purposes of the above, stockholders' equity shall be determined by reference
                   to Party A's most recent consolidated quarterly balance sheet and shall include
                   legal capital, paid-in capital, retained earnings and cumulative translation
                   adjustments. Such balance sheet shall be prepared in accordance with accounting
                   principles that are generally accepted in the United States of America.

                   For purposes of the above, members' equity shall be determined by reference to
                   Party B's most recent consolidated quarterly balance sheet and shall include
                   members' share accounts, retained earnings and accumulated other comprehensive
                   income. Such balance sheet shall be prepared in accordance with accounting
                   principles that are generally accepted in the United States of America.

             (d)     The "Credit Event Upon Merger" provisions of Section 5(b)(v) of this
Agreement will apply to Party A and will apply to Party B.

                (e)    The "Automatic Early Termination" provisions of Section 6(a) will not
apply to Party A and will not apply to Party B; provided, however, that with respect to a party,
where the Event of Default specified in Section 5(a)(vii)(l ), (3), (4), (5), (6) or to the extent
analogous thereto, (8) is governed by a system of law which does not permit termination to take
place after the occurrence of the relevant Event of Default, then the Automatic Early Termination
provisions of Section 6(a) will apply to such party.

              (f)            "Termination Currency" will have the meaning specified in Section 14
of this Agreement.

                    (g)       "Additional Termination Event" will not apply.




                                                      30
N:\Citibank\Citi84\CB08-456A.doc
     Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 32 of 41




                                                Part 2

                                        Tax Representations

                (a) Payer Representations. For the purpose of Section 3(e) of this
Agreement, Party A will make the following representation and Party B will make the following
representation:

It is not required by any applicable law, as modified by the practice of any relevant governmental
revenue authority, of any Relevant Jurisdiction to make any deduction or withholding for or on
account of any Tax from any payment (other than interest under Section 9(h) of this Agreement)
to be made by it to the other party under this Agreement. In making this representation, it may
rely on (i) the accuracy of any representations made by the other party pursuant to Section 3(f) of
this Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of
this Agreement and the accuracy and effectiveness of any document provided by the other party
pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except that it will not
be a breach of this representation where reliance is placed on clause (ii) above and the other party
does not deliver a form or documents under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.

              (b)     Payee Representations. For the purpose of Section 3(f) of the Agreement,
Party A and Party B make the representations specified below, if any:

         The following representation will apply to Party A:

         It is a national banking association organized under the laws of the United States and its
         U.S. taxpayer identification number is XX-XXXXXXX. It is "exempt" within the meaning of
         Treasury Regulation sections 1.6041-3(p) and l.6049-4(c) from information reporting on
         Form 1099 and backup withholding.

         The following representation will apply to Party B:

         It is a federal credit union organized under the laws of the United States and its U.S.
         taxpayer identification number is XX-XXXXXXX. It is "exempt" within the meaning of
         Treasury Regulation sections l.6041-3(p) and l.6049-4(c) from information reporting on
         Form 1099 and backup withholding.]




                                                  31
N:\Citibank\Citi84\CB08-456A.doc
      Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 33 of 41




                                                       Part 3

                                        Agreement to Deliver Documents

                               For the purpose of Section 4(a) of this Agreement:

                   I. Tax forms, documents or certificates to be delivered are:

          Party required to                         Form/Document/                        Date by which to
          deliver document                             Certificate                          be delivered

(i) Party B                                 As required under Section 4(a)(i) Promptly upon execution of this
                                            of the Agreement, IRS Form W- Agreement; and promptly upon
                                            9.                                learning that any form
                                                                              previously provided by Party B
                                                                              has become obsolete or
                                                                              incorrect.


                        II. Other documents to be delivered are:

  Party required
  to deliver                       Form/Document/               Date by which to          Covered by
  document                         Certificate                  be delivered              Section 3(d)

  (a) Party A and                  Evidence reasonably          As soon as practicable    Yes
      Party B                      satisfactory to the other    after execution of this
                                   party of the (i) authority   Agreement and, if
                                   of such party to enter       requested by the other
                                   into the Agreement and       party, as soon as
                                   any Transactions and         practicable after
                                   (ii) the authority and       execution of any
                                   genuine signature of the     Confirmation of any
                                   individual signing the       other Transaction.
                                   Agreement on behalf of
                                   such party to execute
                                   the same.




N:\Citibank\Citi84\CB08-456A.doc
                                                          32



                  ,..
     Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 34 of 41




 Party required
 to deliver                        Fann/Document/              Date by which to         Covered by
 document                          Certificate                 be delivered             Section 3( d)
 (b) Party A and B                 The party's annual          Upon request             Yes
                                   report containing
                                   audited consolidated
                                   financial statements
                                   prepared in accordance
                                   with accounting
                                   principles that are
                                   generally accepted in
                                   such party's country of
                                   organization and
                                   certified by
                                   independent certified
                                   public accountants for
                                   each fiscal year.

  (c) Party A and B                The party's unaudited       Upon request             Yes
                                   consolidated financial
                                   statements, the
                                   consolidated balance
                                   sheet and related
                                   statements of income
                                   _for each fiscal quarter
                                   prepared in accordance
                                   with accounting
                                   principles that are
                                   generally accepted in
                                    such party's country of
                                   organization.

  (e) Party A and Party            The Credit Support          Upon execution of this   Yes
       B                           Document referenced         Agreement
                                   in Party 4(f) of this
                                   Schedule, duly
                                   executed by each party.

                                                       Part4

                                                   Miscellaneous

                   (a) Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

Address for notices or communications to Party A:


N:\Citibank\Citi84\CB08-456A.doc
                                                         33
     Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 35 of 41




Address:                250 West Street
                        10th Floor
                        New York, New York 10013

Attention:              Director Derivatives Operations

Facsimile No.:212 723 2956

(For all purposes)

In addition, in the case of notices or communications relating to Section 5, 6, 11 or 13 of this
Agreement, a second copy of any such notice or communication shall be addressed to the attention
of Party A's legal department as follows:

Address:                Legal Department
                        77 Water Street
                        9th Floor
                        New York, New York 10004

Attention:              Department Head

Facsimile No.: 212 657 1452


Address for notices or communications to Party B:
Address:      Southwest Corporate Federal Credit Union
6801 Parkwood Boulevard
Plano, Texas 75024-7198


Attention:              Bruce M. Fox, Senior Vice President

Facsimile No: 214-703-7926

                        (b)    Process Agent. Not applicable.

                        (c)    Offices. The provisions of Section lO(a) will apply to this Agreement.

                        (d)    Multibranch Party. For the purpose of Section 1O(b) of this Agreement:

                               Party A is a Multibranch Party and may enter into a Transaction through
                               any of the following offices: New York, London and Tokyo.

                               Party B is not a Multibranch Party.


N:\Citibank\Citi84\CB08-456A.doc
                                                          34



                ·ir-·
     Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 36 of 41




              (e)      Calculation Agent. The Calculation Agent will be Party A unless
otherwise specified in a Confirmation in reference to the relevant Transaction.

                   (f)        Credit Support Document. For purposes of this Agreement, "Credit
                   Support Document" shall mean the Credit Support Annex between the parties dated
                   as of an even date herewith.

                   (g)         Credit Support Provider. Not Applicable.

              (h)     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State ofNew York.

                (i)    Jurisdiction. Section 13(b)(i) of the Agreement is hereby amended by
deleting in line 2 of paragraph 2 the word "non-" and by deleting paragraph (iii) thereof. The
following shall be added at the end of Section 13(b): ''Nothing in this provision shall prohibit a
party from bringing an action to enforce a money judgment in any other jurisdiction."

                   U)          "Affiliate" will have the meaning specified in Section 14 of this
Agreement.

               (k) Absence of Litigation. For the purpose of Section 3(c): "Specified Entity"
means in relation to Party A, any Affiliate of Party A, and in relation to Party B, any Affiliate of
Party B.

                   (1)         No Agency. The provisions of Section 3(g) will apply to this Agreement.

              (m) Additional Representation will apply. For the purpose of Section 3 of this
Agreement, the following will constitute an Additional Representation:

                          "(h) Relationship Between Parties. Each party will be deemed to represent
                          to the other party on the date on which it enters into a Transaction that
                          (absent a written agreement between the parties that expressly imposes
                          affirmative obligations to the contrary for that Transaction):

                             (1) No Reliance. It is acting for its own account, and it has made its own
                          independent decisions to enter into that Transaction and as to whether that
                          Transaction is appropriate or proper for it based upon its own judgment and
                          upon advice from such advisors as it has deemed necessary. It is not relying
                          on any communication (written or oral) of the other party as investment
                          advice or as a recommendation to enter into that Transaction; it being
                          understood that information and explanations related to the terms and
                          conditions of a Transaction shall not be considered investment advice or a
                          recommendation to enter into that Transaction. It has not received from the



N:\Citibank\Citi84\CB08-456A.doc
                                                      35
     Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 37 of 41




                         other party any assurance or guarantee as to the expected results of that
                         Transaction.

                            (2) Evaluation and Understanding. It is capable of evaluating and
                         understanding (on its own behalf or through independent professional
                         advice), and understands and accepts, the terms, conditions and risks of that
                         Transaction. It is also capable of assuming, and assumes, the financial and
                         other risks of that Transaction.

                           (3) Status of Parties. The other party is not acting as a fiduciary for or an
                         advisor to it in respect of that Transaction.

                         (i) Risk Management. Party B alone represents that this Agreement has
                         been, and each Transaction hereunder has been or will be, as the case may be,
                         entered into for the purpose of managing its borrowings or investments,
                         hedging its underlying assets or liabilities or in connection with its line of
                         business (including financial intermediation services) and not for the purpose
                         of speculation.

                         G) Eligible Contract Participant. (a) It is an "eligible contract participant"
                         within the meaning of Section l(a)(12) of the Commodity Exchange Act, as
                         amended (the "CEA"), (b) this Agreement and each Transaction is subject to
                         individual negotiation by each party, and (c) neither this Agreement nor any
                         Transaction will be executed or traded on a "trading facility" within the
                         meaning of Section la(33) of the CEA.

                         (k) Financial Institution. It is a "financial institution" as defined in the
                         Federal Deposit Insurance Corporation Improvement Act of 1991 or
                         Regulation EE promulgated by the Federal Reserve Board thereunder.

                         (1) ERISA. The assets that are used in connection with the execution,
                         delivery and performance of this Agreement and the Transactions entered
                         into pursuant hereto are not the assets of an employee benefit or other plan
                         subject to Title I of the Employee Retirement Income Security Act of 1974,
                         as amended ("BRISA"), a plan described in Section 4975 of the Internal
                         Revenue Code of 1986, as amended (the "Code"), an entity whose underlying
                         assets include "plan assets" by reason of Department of Labor regulation
                         section 2510.3-101, or a governmental plan that is subject to any federal,
                         state, or local law that is substantially similar to the provisions of Section 406
                         of BRISA or Section 4975 of the Code."

                    (n) "Netting of Payments" Either party may notify the other in writing, not
less than one Local Business Day in advance of one or more Scheduled Payment Dates, that with
regard to payments due on that date, Multiple Transaction Payment Netting will apply. Except to
the extent that such advance written notice shall have been given, Multiple Transaction Payment


N:\Citibank\Citi84\CB08-456A.doc
                                                      36
     Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 38 of 41




Netting will not apply for purposes of Section 2(c) of this Agreement. Provided however, that for
each of the following groups of Transactions, Party A and Party B hereby elect to net payments of
all amounts payable on the same day in the same currency (and through the same Office of Party A)
by specifying that Section 2(c) of the Agreement will apply with respect to each of the following
groups of Transactions:

                              (i)   FX Transactions entered into by the parties; and

                             (ii)   Currency Option Transactions entered into by the parties.

                   The starting date for the election commences upon entering the first
Transaction under the Agreement with respect to either of the above groups of Transactions.


                                                  Part 5

                                             Other Provisions

                 (a)    Waiver of Right to Trial by Jury. Each party hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Agreement.

                 (b)     Severability. Except as otherwise provided in Sections 5(b )(i) or 5(b)(ii)
in the event that any one or more of the provisions contained in this Agreement should be held
invalid, illegal, or unenforceable in any jurisdiction, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or impaired thereby. The
parties shall endeavor, in good faith negotiations, to replace the invalid, illegal or unenforceable
provisions with valid provisions, the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

               (c)     Netting. In the event that any Terminated Transaction cannot be
aggregated and netted against all other Terminated Transactions under Section 6(e) of the
Agreement, such excluded Terminated Transactions shall be aggregated and netted amongst
themselves to the fullest extent permitted by law.

               (d)     Confirmation Procedures. For each Transaction that Party A and Party
B enter hereunder, Party A shall promptly send to Party Ba Confirmation setting forth the terms
of such Transaction. Party B shall execute and return the Confirmation to Party A or request
correction of any error as soon as practicable after actual receipt of the Confirmation. Failure of
Party B to respond within such period shall not affect the validity or enforceability of such
Transaction and shall be deemed to be an affirmation and acceptance of such terms.

              (e)    Escrow Payments. If by reason of the time difference between the cities
in which payments are to be made, it is not possible for simultaneous payments to be made on
any date on which both parties are required to make payments hereunder, either party may at its


N:\Citibank\Citi84\CB08-456A.doc
                                                    37
     Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 39 of 41




option and in its sole discretion notify the other party that payments on that date are to be made
in escrow. In this case the deposit of the payment due earlier on that date shall be made by 2:00
p.m. (local time at the place for the earlier payment) on that date with an escrow agent selected
by the party giving the notice, accompanied by irrevocable payment instructions (i) to release the
deposited payment to the intended recipient upon receipt by the escrow agent of the required
deposit of the corresponding payment from the other party on the same date accompanied by the
irrevocable payment instructions to the same effect or (ii) if the required deposit of the
corresponding payment is not made on that same date, to return the payment deposited to the
party that paid it into escrow. The party that elects to have payments made in escrow shall pay
the costs of the escrow arrangements and shall cause those arrangements to provide that the
intended recipient of the payment due to be deposited first shall be entitled to interest on that
deposited payment for each day in the period of its deposit at the rate offered by the escrow agent
for that day for overnight deposits in the relevant currency in the office where it holds that
deposited payment (at 11 :00 am. local time on that day) if that payment is not released by 5:00
p.m. on the date it is deposited for any reason other than the intended recipients' failure to make
the escrow deposit it is required to make hereunder in a timely fashion.

               (f)     Recording of Conversations. Each party hereto consents to the recording
of its telephone conversations relating to this Agreement or any potential Transaction. To the
extent that one party records telephone conversations (the "Recording Party") and the other party
does not (the "Non-Recording Party"), the Recording Party shall, in the event of any dispute,
make a complete and unedited copy of such party's tape of the entire day's conversations with
the Non-Recording Party's personnel available to the Non-Recording Party. The Recording
Party's tapes may be used by either party in any forum in which a dispute is sought to be resolved
and the Recording Party will retain tapes for a consistent period of time in accordance with the
Recording Party's policy unless one party notifies the other that a particular transaction is under
review and warrants further retention.

                (g) Limitation of Liability. No party shall be required to pay or be liable to the
other party for any consequential, indirect or punitive damages, opportunity costs or lost profits.

               (h) 2002 Master Agreement Protocol. The parties agree that the definitions and
provisions contained in Annexes 1 to 16 and Section 6 of the 2002 Master Agreement Protocol
published by the International Swaps and Derivatives Association, Inc. on 15th July, 2003 are
incorporated into and apply to this Agreement.




N:\Citibank\Citi84\CB08-456A.doc
                                                38
      Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 40 of 41




                                                    PART6

                              FX Transactions and Currency Option Transactions

(a) The 1998 FX and Currency Option Definitions.

         (1)       The provisions of the 1998 FX and Currency Option Definitions as published by
                   ISDA, Emerging Markets Traders Association and The Foreign Exchange
                   Committee (the "FX Definitions"), are hereby incorporated herein in its entirety and
                   shall apply to FX Transactions and Currency Option Transactions entered into by
                   the Offices of the parties specified in Part 4 of this Schedule. FX Transactions and
                   Currency Option Transactions are each deemed to be "Transactions" pursuant to the
                   ISDA Master Agreement.

         (2)       Unless otherwise agreed to by the parties, all FX and Currency Option Transactions
                   entered into between the parties prior to the date of this Agreement shall be deemed
                   to be Transactions for purposes of this Agreement. The confirmation of all FX and
                   Currency Option Transactions via any electronic media, telex, facsimile or writing
                   shall constitute a "Confirmation" as referred to in this Agreement even where not so
                   specified in the Confirmation. Such Confirmations will supplement, form a part of,
                   and be subject to this Agreement.


(b) Article 3 General Terms Relating to Currency Option Transactions.
                   The FX Definitions are hereby amended by adding the following new Section 3.9:


                   Section 3.9 Discharge and Termination of Options. Unless otherwise agreed, any
                   Call or Put written by a party will automatically be terminated and discharged, in
                   whole or in part, as applicable, against a Call or Put, respectively, written by the
                   other party, such termination and discharge to occur automatically upon the payment
                   in full of the last Premium payable in respect of such Currency Option Transaction;
                   provided that such termination and discharge may only occur in respect of Currency
                   Option Transactions with the same material terms, including but not limited to:


                   (a)       each being with respect to the same Put and the same Call (i.e., a Put may
                             only be discharged against another Put and not against a Call);
                   (b)        each having the same Expiration Date and Expiration Time;
                   (c)       each being of the same style (i.e., either both being of American or European
                             Style);
                   ( d)       each having the same Strike Price;
                   (e)       neither of which shall have been exercised;
                    (f)      each of which has been entered into by the same pair of Designated Netting
                             Offices of the parties; and


N:\Citibank\Citi84\CB08-456A.doc
                                                       39
      Case 1:15-cv-02060-NRB Document 23-6 Filed 04/12/19 Page 41 of 41




                       (g)    each having the same procedures for exercise;

                       and, upon the occurrence of such termination and discharge, neither party shall have
                       any further obligation to the other party in respect of the relevant Currency Option
                       Transactions terminated and discharged. In the case of a partial termination and
                       discharge (i.e., where the relevant Currency Option Transactions are for different
                       amounts of the Currency Pair), the remaining portion of the Currency Option
                       Transaction shall continue to be a Currency Option Transaction for all purposes
                       hereunder.



IN WITNESS WHEREOF the parties have executed this document on the respective dates
specified below with effect from the date specified on the first page of this document.


                                                               SOUTHWEST CORPORATE FEDERAL
                                                               CREDIT UNION


                                                               By:
                                                                     Name: Bruce M. Fox
                                                                     Title:   Senior Vice President




N :\Citibank\Citi84\CB08-456A.doc
                                                        40



                   r
